EXHIBIT 10.2 SUBORDINATION AGREEMENT DATED AUGUST 22, 2007 SUBORDINATION AGREEMENT This SUBORDINATION AGREEMENT (this “Agreement”), dated as of August 22, 2007 is among GALAXY ENERGY CORPORATION, a Colorado corporation (“Borrower”), DOLPHIN ENERGY CORPORATION, a Nevada corporation, and PANNONIAN INTERNATIONAL, LTD., a Colorado corporation (each such corporation, including Borrower, and together with each other obligor who becomes a party to this Agreement each an “Obligor” and, together, “Obligors”), BRUNER FAMILY TRUST UTD MARCH 28, 2005 (“Bruner Trust”, together with any transferees or holders from time to time of the Subordinated Note (as defined below), each a “Subordinated Creditor”, andcollectively the “Subordinated Creditors”), and HFTP INVESTMENTS LLC, PROMETHEAN II MASTER, L.P., PROMETHEAN I MASTER LTD., CAERUS PARTNERS LLC, AG OFFSHORE CONVERTIBLES, LTD., and LEONARDO, L.P., (collectively, and together with any transferees or holders from time to time of the Notes (as defined below), hereinafter, the “Lenders”), and PROMETHEAN ASSET MANAGEMENT L.L.C., a Delaware limited liability company, in its capacity as collateral agent for itself and for the Lenders (including any successor agent, hereinafter, the “Agent”). R E C I T A L S A.Borrower has executed and delivered to each of the Lenders those certain senior secured convertible notes each made by Borrower and dated as of August 19, 2004, October 27, 2004, and May 31, 2005 (as the same have been and may hereafter be amended, restated, supplemented or modified and in effect from time to time, and including any notes issued in exchange or substitution therefor, individually a “Note” and collectively the “Notes”).The Notes were issued pursuant to a certain Securities Purchase Agreement dated as of August 19, 2004 (as the same has been and hereafter may be amended, modified, supplemented or restated, the “2004 Purchase Agreement”), and a certain Securities Purchase Agreement dated as of May 31, 2005 (as the same has been and hereafter may be amended, modified, supplemented or restated, the “2005 Purchase Agreement”, and together with the 2004 Purchase Agreement, collectively, the “Purchase Agreement”), in each case by and among, inter alia, Borrower and the Lenders, and pursuant to which the Lenders have made certain loans (“Loans”) to Borrower. B.DOLPHIN ENERGY CORPORATION, a Nevada corporation, and PANNONIAN INTERNATIONAL, LTD, a Colorado corporation (each such entity, together with each other person or entity who becomes a party to the Guaranty (as defined herein) by execution of a joinder in the form of Exhibit A attached thereto, is referred to individually as a “Guarantor” and collectively as the “Guarantors”) have executed a Guaranty dated as of August 19, 2004 (as the same has been and may hereafter be amended, restated, supplemented or modified and in effect from time to time, the “Guaranty”) in favor of the Agent in respect of Borrower’s obligations under the Purchase Agreement and the Notes. C.Borrower (the “Subordinated Obligor”) and Bruner Trust have entered into that certain Subordinated Promissory Note dated as of August 22, 2007 in the original principal amount of $125,000 (as the same has been and may hereafter be amended, restated, supplemented, replaced, substituted, divided, increased or otherwise modified from time to time 1 as permitted hereunder, individually and collectively, the “Subordinated Note”) pursuant to which, among other things, Subordinated Creditors have made a loan to the Subordinated Obligor in the original principal amount of $125,000 and pursuant to which Subordinated Obligor has incurred certain obligations and liabilities to Subordinated Creditors. NOW, THEREFORE, in reliance upon this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the parties hereto hereby agree as follows: 1.
